Citation Nr: 0217494	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-06 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head trauma, including headaches and blackouts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1970 to 
February 1972.  

In December 1986, the RO issued a rating decision that 
denied the appellant's claim of entitlement to service 
connection for pancreatitis.  The appellant was notified of 
the December 1986 rating decision in January 1987 and was 
provided with notice of his appellate rights.  He did not 
file a timely notice of disagreement within one year 
thereafter, and the denial became final.  See 38 U.S.C. § 
4005(c) (1982).  

In January 1997, the RO issued a rating decision that denied 
the appellant's claim of entitlement to service connection 
for residuals of head trauma.  The appellant was notified of 
the January 1997 rating decision later that month and was 
provided with notice of his appellate rights.  He did not 
file a timely notice of disagreement within one year 
thereafter, and the denial became final.  See 38 U.S.C.A. § 
7105(c) (West 1991).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO), which denied service connection for 
pancreatitis and residuals of head trauma, including 
headaches and blackouts.  


FINDINGS OF FACT

1.  Service connection for pancreatitis was denied by the RO 
in a December 1986 rating decision, and the appellant did 
not file a notice of disagreement of that decision within 
one year after receiving notice in January 1987 of the 
decision and his appellate rights.  

2.  The evidence submitted since the December 1986 rating 
decision is not so significant that it must be considered in 
order to fairly decide the appellant's claim of entitlement 
to service connection for pancreatitis.  

3.  Service connection for residuals of head trauma was 
denied by the RO in a January 1997 rating decision, and the 
appellant did not file a notice of disagreement of that 
decision within one year after receiving notice later that 
month of the decision and his appellate rights.  

4.  The evidence submitted since the January 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the appellant's claim of entitlement 
to service connection for residuals of head trauma, 
including headaches and blackouts.  


CONCLUSIONS OF LAW

1.  The RO's December 1986 rating decision, which denied the 
appellant's claim of entitlement to service connection for 
pancreatitis, is final.  38 U.S.C. §§ 1110, 4005(c), (1982); 
38 C.F.R. §§  3.104(a), 3.303(d), 19.129(a) (1986).  

2. New and material evidence has not been submitted since 
the December 1986 decision for the purpose of reopening a 
claim of entitlement to service connection for pancreatitis.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2002).  

3.  The RO's January 1997 rating decision, which denied the 
appellant's claim of entitlement to service connection for 
residuals of head trauma is final.  38 U.S.C.A. §§ 1110, 
5107, 7105(c) (West 1991); 38 C.F.R. §§  3.104(a), 3.303(d), 
20.302(a) (1996).  

4. New and material evidence has not been submitted since 
the January 1997 decision for the purpose of reopening a 
claim of entitlement to service connection for residuals of 
a head injury, including headaches and blackouts.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that he has pancreatitis and residuals 
of head trauma, including headaches and blackouts, and that 
these disabilities had their origins in service.  He claims 
that he sustained head trauma in Vietnam in 1971 when a wall 
caved in on him, causing objects to strike him in the head.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the May 2000 rating decision and the 
June 2001 statement of the case (SOC) of the evidence 
necessary to substantiate his claims of entitlement to 
service connection for pancreatitis and residuals of head 
trauma, including headaches and blackouts, and of the 
applicable laws and regulations.  In March 2001, the RO sent 
the appellant notification about the VCAA, which informed 
him of what evidence was necessary in order for VA to grant 
his claim.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  Additionally, along with a 
copy of the May 2000 rating decision, the appellant was sent 
a VA Form 4107 explaining his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decision and the SOC, along with the March 2001 VA 
letter, adequately informed the appellant of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the appellant's service medical records and VA 
medical treatment records since service.  Further, in 
keeping with the duty to assist, the appellant was provided 
VA examinations in July 1996.  He has not identified any 
additional records that may still be outstanding.  Review of 
the claims file reveals that the appellant failed to appear 
at Travel Board hearings scheduled at the RO in October 2001 
and March 2002.   

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate a blind, unquestioning adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C. § 4005 (1982); 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 19.129(a) (1986); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2002).  

When a claimant seeks to reopen a previously, finally denied 
claim, VA must first determine whether the additional 
evidence submitted is new and material.  If so, then VA will 
evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5103A has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder or that is merely cumulative; 
it must present new information.  38 C.F.R. § 3.156 (a).  
The evidence must also be material, bearing directly and 
substantially upon the specific matter under consideration.  
That is, the evidence must be so significant it must be 
considered in order to fairly decide the merits of the 
claim, by itself or in connection with previously assembled 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  As the appellant's 
request to reopen these claims was filed prior to that date, 
the amended regulation does not apply.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material 
of record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Pancreatitis

The appellant's initial claim of entitlement to service 
connection for pancreatitis was previously denied by a 
December 1986 rating decision, which became final when he 
did not file a timely appeal (within one year) of the 
decision after receiving notification thereof in January 
1987.  As the last final disallowance of this claim was by 
the December 1986 rating decision, the Board must determine 
whether new and material evidence sufficient to reopen the 
claim has been received since that rating decision became 
final.  See Evans, 9 Vet. App. 273.  

The evidence considered in the December 1986 rating decision 
included the appellant's service medical records, which did 
not show any complaint or finding of a pancreatic problem.  
His January 1972 separation examination revealed normal 
findings for the abdomen and viscera, and the appellant 
stated at that time that he was in very good health.  

Other evidence considered in December 1986 included a report 
of VA hospitalization in August 1986, which noted that the 
appellant gave a history of an episode of pancreatitis in 
1977, and that findings on an abdominal ultrasound indicated 
chronic prostatitis with acute exacerbation.  The diagnoses 
included pancreatitis.  A report of VA hospitalization in 
September and October 1986 noted that the appellant provided 
a history of an alcohol problem since the age of 15/16 and 
problems with alcoholic pancreatitis since 1974.  The 
diagnoses included a history of pancreatitis.  The December 
1986 rating decision denied service connection for 
pancreatitis on the basis the disease had not been shown to 
have been present in service or to be otherwise related to 
service.  

The evidence submitted since the December 1986 rating 
decision became final includes a November 1993 VA medical 
record that indicated there was a computer diagnosis of 
pancreatitis, a July 1996 VA medical examination report that 
included a diagnosis of a history of liver and pancreatic 
disease, a July 1996 VA brain examination report, and 
medical records from a period of VA hospitalization in April 
2000 for non-pancreatic symptoms.  

The appellant has presented statements regarding his claim 
that he has pancreatitis that began during service.  
However, the record does not show that he is a medical 
professional, with the training and expertise to suggest any 
etiological relationship of his post service pancreatitis to 
service.  Consequently, his lay statements, while credible 
with regard to subjective complaints and history, are not 
competent evidence for the purpose of showing that 
pancreatitis was present in service or is otherwise related 
to his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the December 1986 rating decision constitute new and 
material evidence.  While the evidence submitted since the 
December 1986 rating decision is new, in that it was not 
previously of record, it is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  None of the additional evidence 
submitted is competent to demonstrate or even suggest that 
the appellant has pancreatitis that is related to military 
service.  In the absence of any new and material evidence 
pertaining to the manifestation of pancreatitis in service, 
the December 1986 rating decision is final and cannot be 
reopened.  

II.  Residuals of Head Trauma

The appellant's initial claim of entitlement to service 
connection for residuals of head trauma was previously 
denied by a January 1997 rating decision that became final 
when he did not file a timely appeal of the decision after 
receiving notification thereof in January 1997.  As the last 
final disallowance of this claim was by the January 1997 
rating decision, the Board must determine whether new and 
material evidence sufficient to reopen the claim has been 
received since that rating decision became final.  See 
Evans, 9 Vet. App. 273.  

The evidence considered in the January 1997 rating decision 
included the appellant's service medical records, which did 
not show any complaint or finding of head trauma.  An August 
1970 entry in the service medical records noted a typical 
left side migraine headache; however, there was no mention 
of it being associated with head trauma.  The January 1972 
separation examination revealed normal findings for the 
head, and the appellant stated that he was in very good 
health.  

Also considered by the January 1997 rating decision was the 
following evidence: VA hospitalization and outpatient 
records dated between 1973 and July 1996, which made no 
mention of any head trauma in service, nor any problems with 
headaches or blackouts; a July 1996 VA medical examination 
report that included history from the appellant of falling 
while running in April 1996 and a history of migraine 
headaches for the past 15 to 20 years, and a diagnosis of 
migraine headaches; and a July 1996 VA brain examination 
report.  At the July 1996 VA brain examination, the 
appellant reported having sustained head trauma in 1971 when 
a wall had collapsed on him, resulting in objects striking 
him in the head, for which he received sutures for a scalp 
laceration.  He claimed that he had experienced headaches 
ever since the 1971 head injury, which had been more or less 
constant, might last for days, and were brought on 
especially with exposure to heat.  He indicated he had never 
been treated for his headaches and would use pain pills like 
Tylenol for relief.  It was noted that the headaches were 
not associated with any photophobia or "sonophobia" nor 
accompanied by any nausea or vomiting.  A small scar was 
seen in the right parietal region but there were no obvious 
cerebellar signs.  The diagnosis was status post head trauma 
with posttraumatic headaches.  

The January 1997 rating decision denied service connection 
for residuals of head trauma on the basis that the evidence 
did not show that the appellant experienced head trauma in 
service or that he had residuals of head trauma that were 
related to his military service.  

The evidence submitted since the January 1997 rating 
decision became final includes April 2000 VA hospitalization 
records, which show the appellant was admitted with 
complaints of progressively worsening back and chest pain 
for the past three months, greater with deep inspiration, 
cough, and lying on his side, and accompanied by fatigue and 
occasional subjective fever.  He also complained of knee 
pain and a year-long problem with hemoptysis.  There was no 
mention of any head trauma or residuals thereof related to 
service.  

The appellant has presented statements regarding his claim 
that he sustained head trauma in service that resulted in 
residuals, including headaches and blackouts, ever since.  
However, the record does not show that he is a medical 
professional, with the training and expertise to diagnose 
headaches and blackouts as residuals of head trauma in 
service.  Consequently, his lay statements, while credible 
with regard to subjective complaints and history, are not 
competent evidence for the purpose of showing that he 
sustained head trauma in service with residuals that include 
headaches and blackouts.  See Espiritu, 2 Vet. App. at 495.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the January 1997 rating decision constitute new and 
material evidence.  While the evidence submitted since the 
January 1997 rating decision is new, in that it was not 
previously of record, it is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  None of the additional evidence 
submitted is competent to demonstrate or even suggest that 
the appellant sustained chronic residuals of head trauma in 
service or that he has residuals thereof that are related to 
service.  In the absence of any new and material evidence 
pertaining to the occurrence of head trauma in service and 
residuals thereof, including headaches and blackouts, the 
January 1997 rating decision is final and cannot be 
reopened.  



ORDER

New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
pancreatitis, that claim remains denied.  

New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
residuals of head trauma, including headaches and blackouts, 
that claim remains denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

